Title: To James Madison from James Monroe, 2 December 1816
From: Monroe, James
To: Madison, James


        
          Decr. 2. 16.
        
        I saw Mr de Neuville to day and explaind the cause, why, the article was not sent to the press. He was satisfied. I had mistaken his motive, in suggesting to me, his intention in writing another note. It was not, to press

former demands or, relinquish them, but, leaving things where they were, to conciliate. If he writes any thing he will shew it to me, before making it official, as I have promisd to shew to him my answer.
        I have sent the note to the press, & expect it will appear to morrow.
        He was much gratified to find the portrait off Louis 18th in the dining room with that of Genl Washington, & says that he has already mentiond it in a letter to his government.
        
          J.M.
        
      